DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to Applicant’s amendments and remarks filed on November 8, 2021.
	Claims 1-5 are currently amended.  
	Claims 9-10 are currently canceled.
	Claims 11 and 12 are newly added.
Claims 1-8 and 11-12 are pending and are allowed.

Response to Remarks/Amendments
35 USC § 112 Rejections.
All outstanding 35 USC 112 (b)/second paragraph rejections are withdrawn in view of Applicant’s amendments clarify the claim language for each rejection.
35 USC § 101 Rejections.
All outstanding 35 USC 101 rejections are withdrawn in view of Applicant’s amendments clarifying that “control/controlling arrangement of the plurality of unmanned vehicles by outputting, to each unmanned vehicle, a control signal for moving the unmanned vehicle to the calculated position.”  This claim limitation is interpreted as explicitly disclosing that the plurality of unmanned vehicles are in fact being controlled and each moving to a calculated position.  Therefore, this is, at least, a practical application of the previously identified abstract idea.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary prior art reference Gaudiano et al. (Publication US 2006/0085106) discloses methods and systems that include a method for controlling movement of a first unmanned vehicle (UV) to search an area, where the method includes generating a first trace associated with prior positions in which the first UV has been located, determining a direction in which the first UV is to move using the first generated trace, and causing the first UV to move in the determined direction.  The trace may be a numerical value that decreases as a function of the time that has elapsed since the first trace was generated.  The methods and systems may also include receiving data relating to a second trace, and using that second trace to determine the direction.  The second trace may be generated by a second UV.  The second trace may be associated with a position within a predetermined radius from a position associated with the first UV.

Regarding claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
   	A control device, comprising:
at least one memory storing instructions; and
at least one processor connected to the at least one memory and configured to execute the instructions to:
acquire information related to a plurality of unmanned vehicles moving within a target area according to a set operation, the acquired information including, for each unmanned vehicle, detection information regarding a detection range of a sensor mounted on the unmanned vehicle, the detection range acquired from the sensor;
for each unmanned vehicle, calculate search information about the unmanned vehicle by using the acquired information related to the unmanned vehicle, the search information including at least one piece of positional information of the unmanned vehicle, detection range information about the detection range of the unmanned vehicle, and search time information about a time for performing search;
save area information including an inside index for searching in the target area within the detection range and an outside index for searching in the target area outside the detection range;
for each unmanned vehicle, update the area information, based on an elapsed time since the search was performed by the unmanned vehicle and the search information, in such a way that one of the inside index and the outside index is to be decreased;
for each unmanned vehicle, calculate a position where an evaluation value is maximum as a position of a movement destination of the unmanned vehicle, based on the area information, the evaluation value equal to sum of values acquired by multiplying, for each subarea of a plurality of subareas, a degree of importance of the subarea within a responsible range of the unmanned vehicle by a distance between the subarea and the unmanned vehicle; and
control arrangement of the plurality of unmanned vehicles by outputting, to each unmanned vehicle, a control signal for moving the unmanned vehicle to the calculated position.

Regarding claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
	A control method, comprising:
	acquiring information related to a plurality of unmanned vehicles moving within a target area according to a set operation, the acquired information including, for each unmanned vehicle, detection information regarding a detection range of a sensor mounted on the unmanned vehicle, the detection range acquired from the sensor;
	for each unmanned vehicle, calculating search information about the unmanned vehicle by using the acquired information related to the unmanned vehicle, the search information including at least one piece of positional information of the unmanned vehicle, detection range information about the detection range of the unmanned vehicle, and search time information about a time for performing search;
	saving area information including an inside index for searching in the target area within the detection range and an outside index for searching in the target area outside the detection range;
	for each unmanned vehicle, updating the area information, based on an elapsed time since the search was performed by the unmanned vehicle and the search information, in such a way that one of the inside and the outside index is to be increased and another of the inside index and the outside index is to be decreased;
	for each unmanned vehicle, calculating a position where an evaluation value is maximum as a position of a movement destination of the unmanned vehicle, based on the area information, the evaluation value equal to sum of values acquired by multiplying, for each subarea of a plurality of subareas, a degree of importance of the subarea within a responsible range of the unmanned vehicle by a distance between the subarea and the unmanned vehicle; and
controlling arrangement of the plurality of unmanned vehicles by outputting, to each unmanned vehicle, a control signal for moving the unmanned vehicle to the calculated position.

Regarding claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
	A non-transitory program recording medium that records a program causing a computer to execute:
	processing of acquiring information related to a plurality of unmanned vehicles moving within a target area according to a set operation, the acquired information including, for each unmanned vehicle, detection information regarding a detection range of a sensor mounted on the unmanned vehicle, the detection range acquired from the sensor;
	processing of, for each unmanned vehicle, calculating search information about the unmanned vehicle by using the acquired information related to the unmanned vehicle, the search information including at least one piece of positional information of the unmanned vehicle, detection range information about the detection range of the unmanned vehicle, and search time information about a time for performing search;
	processing of saving area information including an inside index for searching in the target area within the detection range and an outside index for searching in the target area outside the detection range;
	processing of, for each unmanned vehicle, updating the area information, based on an elapsed time since the search was performed by the unmanned vehicle and the search information, in such a way that one of the inside and the outside index is to be increased and another of the inside index and the outside index is to be decreased;
	processing of, for each unmanned vehicle, calculating a position where an evaluation value is maximum as a position of a movement destination of the unmanned vehicle, based on the area information, the evaluation value equal to sum of values acquired by multiplying, for each subarea of a plurality of subareas, a degree of importance of the subarea within a responsible range of the unmanned vehicle by a distance between the subarea and the unmanned vehicle; and
processing of controlling arrangement of the plurality of unmanned vehicles by outputting, to each unmanned vehicle, a control signal for moving the unmanned vehicle to the calculated position.

	Claims 2, 6, and 7 depend from claim 1, claim 3 depends from claim 2, claims 4 and 5 depend from claim 3, claim 8 depends from claim 7 and are therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666